Citation Nr: 0016812	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a ganglion cyst of the right 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to 
May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the assigned rating evaluation 
for the service-connected disability of the right wrist.  The 
appellant filed a notice of disagreement with this rating 
decision in November 1998.  A statement of the case relative 
to this issue was forwarded to the appellant in December 
1998.  The appellant perfected an appeal in this matter later 
that month in December 1998.


REMAND

Initially, the Board has found that the appellant's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is predicated upon the appellant's 
evidentiary assertions that his service-connected disability 
has increased in severity. Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once it has been determined that a claim is 
well grounded, as here, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

The evidence shows that since the most recent VA examination 
in September 1998, the veteran has received treatment at VA 
and private facilities on several occasions for complaints 
pertaining to his right wrist.  In January 2000 a private 
physician furnished splints due to bilateral wrist pain.  Of 
record is a medical bill for treatment rendered at an 
emergency room of a private facility in February 2000.  
However, the treatment records are not on file.  

In light of the Board's duty to assist the veteran in the 
development of his claim, it is the Board's opinion that 
additional development be undertaken prior to further 
disposition of this matter, to include a VA examination.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the ganglion on his 
right wrist, to include the copies of the 
actual medical records pertaining to 
treatment at the University Medical 
Center on September 13, 1999, Memorial 
Hospital Jacksonville on January 7, 2000 
and St. Luke's Hospital on February 24, 
2000. 

2.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of the 
ganglion on his right wrist.  All 
indicated special studies should be 
accomplished.  The right wrist should be 
examined for degrees of limitation of 
motion. The examiner should also be asked 
to note the normal ranges of motion.  
Additionally, the examiner should be 
requested to determine whether the right 
wrist exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
right wrist is used repeatedly over a 
period of time.

Thereafter, the case should be reviewed by the RO. If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
case should thereafter be returned to the Board for further 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




